DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Motominami et al. (US 2006/0071952 A1) in view of Tomono (US 2017/0090830 A1) further in view of Sato (US 2001/0037267 A1).

With respect to Claim 1, Motominami’952 shows a printing device (Figure 1 MFP 1 paragraph [0027]), comprising: 
a mounting part to which consumables to be used for printing is mounted (Figure 4A cartridge accommodation portions 25 and 26 paragraph [0036]); 
a print engine configured to print an image on a recording medium using the consumables (Figure 3 printing mechanism 17 for printing with supplied ink paragraph [0033], [0036] ); 
a display configured to display information regarding the consumables (Figure 2, display 5 paragraph [0044]-[0046] display 5 displaying information continuously monitors the ink remaining amount); [ ]
first determining a model of the consumables mounted to the mounting part (paragraph [0052] displaying the cartridge product number 50) [ ]. 
Motominami’952 does not specifically show a controller, wherein the printing device is operable based on a concluded contract with a contractor for the consumables used for printing, and wherein the controller is configured to perform: first obtaining arrival time information of a first consumable delivered to the printing device based on the concluded content; [ ].
Tomono’830 shows a controller, wherein the printing device is operable based on a concluded contract with a contractor for the consumables used for printing (paragraph [0028] user performs an fixed-rate printing service agreement allowing the user to print with special cartridges during the term of agreement, the agreement referred to automatic cartridge delivery service or specific service), and wherein the controller is configured to perform: 
first obtaining arrival time information of a first consumable delivered to the printing device based on the concluded content (paragraph [0042] calculating the number of delivery days paragraphs [0044]-[0045] and [0054] receiving shipping information of the special cartridges, figure 3); [ ].
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Motominami’952 to include wherein the printing device is operable based on a concluded contract with a contractor for the consumables used for printing, and wherein the controller is configured to perform: first obtaining arrival time information of a first consumable delivered to the printing device based on the concluded content method taught by Tomono’830. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to better handle the delivery of cartridges for a user subscribed to a service (paragraph [0004]). 

Motominami’952 and Tomono’830 fail to specifically show first displaying consumable handling related information on the display based on the arrival time information obtained in the first obtaining and a determining result in the first determining.  
Sato’267 shows first displaying consumable handling related information on the display based on the arrival time information obtained in the first obtaining and a determining result in the first determining (Paragraph [0123] displaying cartridge type ID/serial number and paragraph [0158] displaying information of the toner running short and the expected exchange /arrival time in figures 13-16, 33).
  At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Motominami’952 and Tomono’830 to include displaying consumable handling related information on the display based on the arrival time information obtained in the first obtaining and a determining result in the first determining method taught by Sato’267. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to display to the user all necessary information to handle the delivery of cartridges improving user convenience (paragraph [0307]).

With respect to Claim 2, the combination of Motominami’952, Tomono’830 and Sato’267 shows a printing device according to claim 1, wherein the controller is further configured to: second obtaining model information of the consumables mounted to the mounting part (in Motominami’952: paragraph [0052] displaying the cartridge product number 50); and in the first determining, determining a model of the consumables based on the model information obtained in the second obtaining (in Motominami’952: paragraph [0052] displaying the cartridge product number 50 mounted).  
With respect to Claim 11, the combination of Motominami’952, Tomono’830 and Sato’267 shows a printing device according to claim 1, wherein the controller is further configured to perform: the first obtaining and the first determining at a timing of one of when opening or closing of a cover configured to open and close the mounting part is detected, when the printing device is powered on and when printing by the print engine is completed (in Motominami’952: paragraphs [0051]-[0052] determine that the cover 27 (28) of the cartridge accommodation portion 25 (26) accommodating the cartridge 24 that requires replacement is open, display the ink-end screen showing the product number and information); and the first displaying in accordance with the arrival time information obtained in the first obtaining and a determination result of the first determining (in Tomono’830: figure 10 S388).  
With respect to Claim 14, Motominami’952 shows a printing system (Figure 1), comprising: 
a printing device provided with a mounting part to which consumables to be used for printing is mounted and a print engine configured to print an image on a recording medium using the consumables (Figure 3 printing mechanism 17 for printing with supplied ink paragraph [0033], [0036], Figure 4A cartridge accommodation portions 25 and 26 paragraph [0036]); 
an external device configured to be communicatively connected to the printing device (Figure 1 external memory 3),
[ ] a display configured to display information regarding the consumables (Figure 2, display 5 paragraph [0044]-[0046] display 5 displaying information continuously monitors the ink remaining amount); [ ]; 
a determining device configured to determine a model of the consumables mounted to the mounting (paragraph [0052] displaying the cartridge product number 50); [ ].
Motominami’952 does not specifically show an obtaining device configured to obtain arrival time information of a consumable delivered to the printing device based on the concluded content; and a display controller configured to display consumable handling related information on the display based on the arrival time information obtained by the obtaining device and a determining result determined by the determining device.  
Tomono’830 shows an obtaining device configured to obtain arrival time information of a consumable delivered to the printing device based on the concluded content (paragraph [0028] user performs an fixed-rate printing service agreement allowing the user to print with special cartridges during the term of agreement, the agreement referred to automatic cartridge delivery service or specific service, (paragraph [0042] calculating the number of delivery days paragraphs [0044]-[0045] and [0054] receiving shipping information of the special cartridges, figure 3)); and [ ].
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Motominami’952 to include device configured to obtain arrival time information of a consumable delivered to the printing device based on the concluded content method taught by Tomono’830. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to better handle the delivery of cartridges for a user subscribed to a service (paragraph [0004]). 
Motominami’952 and Tomono’830 does not specifically show a display controller configured to display consumable handling related information on the display based on the arrival time information obtained by the obtaining device and a determining result determined by the determining device.  
Sato’267 shows a display controller configured to display consumable handling related information on the display based on the arrival time information obtained by the obtaining device and a determining result determined by the determining device (Paragraph [0123] displaying cartridge type ID/serial number and paragraph [0158] displaying information of the toner running short and the expected exchange /arrival time in figures 13-16, 33).  
 At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Motominami’952 and Tomono’830 to include display consumable handling related information on the display based on the arrival time information obtained by the obtaining device and a determining result determined by the determining device method taught by Sato’267. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to display to the user all necessary information to handle the delivery of cartridges improving user convenience (paragraph [0307]).
With respect to Claim 15, arguments analogous to those presented for claim 14, are applicable.

Allowable Subject Matter
Claims 3-7, 8-10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675